Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 1 of 13
Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 2 of 13
         Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 3 of 13



                       IN THE UNITED STATES DISTRICT COURT     JAN 3 I 2020
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION       ~~~c - ~cu~RMACK,CLERK
                                                                                                     DEP CLERK

BARBARA JONES                                                               PLAINTIFF

       v.                     Case No.   3:'2.o -   l V - Q'J037       DP/'f'

POINSETT COUNTY
HOUSING AUTHORITY                                        This   case assigneJ>~~NDANT
                                                                               1stnct Judge
                                                  and to rvlagistrate Judge Ve\~'-             -
                                                                                                     ~o., 1
                                                                                                   ---=~:..:..:_-
                                         COMPLAINT

       Plaintiff Barbara Jones states the following in support of this Complaint against the

Poinsett County Housing Authority:

                               I. PRELIMINARY STATEMENT

       1.      Barbara Jones worked diligently as a maintenance worker for the Poinsett County

Housing Authority from August 2018 until she was fired in March 2019 for being a woman who

dressed in an insufficiently feminine manner for her supervisors' stereotypes.

       2.      From the beginning of her employment, Ms. Jones dressed properly for the

requirements of her job. Where she had discretion in her appearance, she favored baseball caps,

earrings, watches, boots, and hairstyles her supervisors associated with men's fashion and

appearance.

       3.      For two separate time periods, Ms. Jones' immediate supervisors harassed her

about her appearance with cruel actions and insulting, angry comments. They insisted that she

change her appearance if she wanted to continue working for the Housing Authority. When she

refused, the Housing Authority fired her. Ms. Jones had an exemplary attendance record and had

never been disciplined for any reason.




                                                1
         Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 4 of 13



        4.     Ms. Jones alleges that her discharge constituted sex discrimination in violation of

Title VII of the U.S. Civil Rights Act ("Title VII") and Ark. Code Ann. § 16-123-107. Because

of the hostile work environment, Ms. Jones suffered repeated embarrassment and hurt. Because

of her unlawful termination, Ms. Jones suffered embarrassment and hurt, lost wages while she

was unemployed, and lost wages because subsequent employment has paid significantly less.

She seeks damages, reinstatement, injunctive relief, and declaratory relief.

                                        II. JURISDICTION

        5.     The jurisdiction of the Court over this controversy is invoked pursuant to 28

U.S.C. §§ 1331 (federal question), 1343(a)(4) (damages), 1367 (supplemental jurisdiction over

state statutory claim), 2201 (declaratory relief), and 2202 (same), and 42 U.S.C. §§ 2000e-5

(Title VII).

                                            III. VENUE

        6.     The venue of this action is appropriately in the Eastern District of Arkansas

pursuant to 28 U.S.C. § 1391(b), as a substantial part of the events that gave rise to these claims

occurred within this judicial district. In addition, the unlawful employment practice occurred in

the state of Arkansas, rendering venue appropriate pursuant to 42 U.S.C. § 2000e-5(t)(3).

                                           IV. PARTIES

        7.     Ms. Jones is a citizen of the United States and a resident of Arkansas. She was an

employee the Poinsett County Housing Authority during all periods relevant to the claims for

relief made in this Complaint. She receives mail and resides at 219 12th St., Apartment B,

Marked Tree, Arkansas, 72365.

        8.     The Poinsett County Housing Authority, with its main office at 1104 Elm St.,

Marked Tree, Arkansas, 72365, is a municipal corporation doing business in the state of



                                                 2
         Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 5 of 13



Arkansas. The Housing Authority employed Ms. Jones from approximately August 2018 through

March 2019. At all relevant times, the Housing Authority employed at least 15 people and met

the definition of "employer" provided in Title VII and Ark. Code Ann. § 16-123-107. The

Housing Authority's executive director is Wixson Huffstetler.

                V. EXHAUSTION OF ADMINISTRATIVE REQUIREMENTS

       9.      Prior to filing this action, Ms. Jones timely filed her written charge with the Equal

Employment Opportunity Commission ("EEOC") alleging discrimination on the basis of sex.

The EEOC issued a right-to-sue letter on November 5, 2019 (attached to this Complaint). The

present lawsuit is filed on January 31, 2020, within the required time limits.

                                            VI. FACTS

       10.     The Housing Authority operates low-income housing units to residents of Poinsett

County through different complexes located in Marked Tree, Lepanto, Wiener, Fisher, and

Harrisburg. Shonda Barrios, a site manager, assumed the duties of executive director while the

Housing Authority did not have someone permanent as executive director, a period that lasted

from roughly July 2018 until February 1, 2019. Afterwards, she continued to work for the

Housing Authority in the role of site manager.

       11.     Ms. Jones applied for a job as a Housing Authority maintenance worker in July

2018, was hired by Barrios, and started working in late July or early August 2018. Ms. Jones

would go to different Housing Authority complexes based on whatever the needs of the Housing

Authority were on a particular day. Her standard tasks including changing electrical outlets and

light switches, painting, patching holes, hanging blinds, and cleaning. She also operated power

tools, including an electric sander. Ms. Jones was capable of performing each of these tasks




                                                 3
        Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 6 of 13



based on knowledge she had from before starting work at the Housing Authority and from on-

the-job experience and training.

       12.     Ms. Jones earned $11.50 per hour for about 40 hours per week. Her regular

schedule was Monday through Friday from 8 a.m. to 5 p.m. with about eight daily hours of paid

work. Each day, she received a 15-minute break around 10 a.m. and lunch around noon.

       13.     The Housing Authority required that all employees wear a Housing Authority t-

shirt and pants suitable for the work activities, which Ms. Jones did every day. Beyond that,

employees had discretion about their appearance so long as there was nothing with obscene

language or vulgar graphics. Ms. Jones favored baseball caps, earrings, watches, boots, and

hairstyles that her supervisors associated with men's fashion and appearance. Ms. Jones did not

wear anything with obscene language or vulgar graphics.

       14.     The Housing Authority never claimed that Ms. Jones' appearance violated any

policy. The Housing Authority never offered any legitimate business reason to object to her

appearance.

       15.     When Ms. Jones started, her direct supervisor was the Housing Authority's

maintenance supervisor Franky Williams. Referring to Ms. Jones' choice of clothing and

accessories he associated with men, Williams stated that he did not like that she dressed "like

that" and harassed her as a result. He would slam doors in her face, tum the lights off in rooms

where she was, and steal her timecard. Williams' comments and actions hurt and embarrassed

Ms. Jones. After Ms. Jones complained in October 2018 to Barrios, who was still fulfilling the

duties of executive director, the harassment temporarily lessened.




                                                 4
         Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 7 of 13



        16.    Around February 1, 2019, Wixson Huffstetler became the executive director of

the Housing Authority. Huffstetler's previous employer, the Jonesboro Department of Parks and

Recreation, had suspended him without pay for two weeks in 2016 for discriminatory attitudes.

        17.    Somewhere between February 10 and 20, 2019, Mr. Huffstetler spoke with Ms.

Jones and told her that she should not be dressing like a man. This comment hurt and

embarrassed Ms. Jones.

        18.    Around March 1, 2019, Frank Marrs, Huffstetler's friend and subordinate from

Jonesboro Department of Parks and Recreation, became the supervisor of the maintenance team,

reporting directly to Huffstetler. Marrs became Ms. Jones' direct supervisor.

        19.    Around March 7, 2019, Marrs asked Ms. Jones in front of a group of maintenance

employees why she liked to dress like a man, wear boxer shorts like a man, and wear boots like a

man. These questions-and the group environment in which Marrs asked them-hurt and

embarrassed Ms. Jones.

       20.     Around March 12, 2019, Huffstetler confronted Ms. Jones when she went into the

office in Marked Tree covered in paint. He asked Ms. Jones why she liked to dress like a man.

He told Ms. Jones that she is not supposed to dress "like that" and that she is a girl and is not

supposed to have paint on her. He stated that Ms. Jones would no longer be allowed to paint or

change electrical outlets. He told Ms. Jones that she would be allowed only to clean. He was

angry and spoke in a loud voice through the conversation, sometimes shouting. At the end, he

told Ms. Jones that she was a good worker and could continue working in the same job if she

changed the way she dressed. This conversation hurt and embarrassed Ms. Jones.

       21.     A few days after March 12, 2019, Marrs confronted Ms. Jones when she went into

the Marked Tree office to get supplies needed to fix a unit. Marrs told Ms. Jones that she could



                                                  5
         Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 8 of 13



not come into the office "like that," that she had to dress appropriately for a woman, and that he

and Huffstetler did not like the way she was dressing. This conversation hurt and embarrassed

Ms. Jones.

       22.     Around March 19, 2019, Marrs told Ms. Jones that he did not want her coming to

work dressed in men's clothes and accessories. After lunch, he told her that she could not come

back to work because she was wearing "those earrings and that hat" and further stated, "I don't

want to see that." Marrs told Ms. Jones that she could not come into work the next day.

       23.     Later on the same day, Ms. Jones called Huffstetler to see ifhe would allow her to

return to work. Huffstetler stated that he did not approve of the way Ms. Jones dressed and that

she would have to do whatever Marrs ordered.

       24.     The following day, March 20, 2019, Ms. Jones stayed home because of Marrs'

order. Ms. Jones called various Housing Authority employees to let them know. Before the close

of business, Marrs called Ms. Jones to tell her to come into the office the next day, March 21 ,

2019, and that it would be her last day.

       25.     On March 21, 2019, Ms. Jones went to the office as requested. Prior to giving Ms.

Jones a termination letter, Marrs told Ms. Jones that she could keep her job if she changed her

appearance to dress in a manner that Marrs and Huffstetler considered appropriate for women.

When Ms. Jones refused to do so, Marrs gave Ms. Jones a letter stating that she was terminated

because she was "not a good fit for the maintenance team we are trying to build." The term "not

a good fit" referred to Ms. Jones' choices regarding her appearance.

       26.     Prior to terminating Ms. Jones, the Housing Authority had never disciplined Ms.

Jones in writing, told her that she was not doing her job well, told her that she was not qualified

for her job, informed her that she was violating any kind of company policy, placed her on



                                                 6
            Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 9 of 13



probation, or placed her on a reduced schedule. Feedback she received on her performance was

positive, including check-ups of her work in each apartment unit before a new tenant moved in.

        27.     Ms. Jones complied fully with the Housing Authority's absence and tardiness

policies.

        28.     On information and belief subject to confirmation after an opportunity for

discovery,

        (a)     the Housing Authority posted a job opening for and hired someone new to fill Ms.

                Jones' position within two weeks of her discharge;

        (b)     the new employee performed the same job duties as Ms. Jones; and

        (c)     the new employee conformed to Huffstetler's and Marrs' stereotypes about sex.

                                    VII. CLAIMS FOR RELIEF

                        First Claim: Violation of Title VII for Termination

        29.     Plaintiff incorporates by reference the allegations set forth in Paragraphs 1

through 28 of this Complaint.

        30.     Ms. Jones was a member of a protected class because she is a woman and alleging

sex discrimination.

        31.     Ms. Jones was capable of performing the job, as evidenced by her regular ongoing

performance without any kind of discipline or warnings about unsatisfactory performance.

        32.     Ms. Jones experienced an adverse employment action when the Housing

Authority subjected her to ridicule, restricted her job duties, and terminated her.

        33.     Substantiated by the factual allegations in this Complaint, Ms. Jones experienced

discrimination on the basis of sex in violation of Title VII for not conforming to stereotypes




                                                  7
        Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 10 of 13



about her appearance and dress, justifying an award of back pay, front pay, interest, benefits,

special damages, compensatory damages, and punitive damages.

               Second Claim: Violation of Title VII for Hostile Work Environment

       34.     Plaintiff incorporates by reference the allegations set forth in Paragraphs 1

through 33 of this Complaint.

       35.     Ms. Jones was subjected to unwelcome harassment on the basis of sex through the

series of actions taken and statements made by superiors throughout the course of her

employment because she did not dress according to their expectations of a woman, most notably

from August 2018 through October 2018 and from February 2019 through March 2019.

       36.     The harassment affected a term, condition, or privilege of her employment when

she faced hostile statements and actions not faced by other employees, when she was hurt and

embarrassed by the hostile statements and actions, when Huffstetler restricted her work

activities, when she was sent home early and forbidden to come to work the following day, and

when the Housing Authority terminated her employment.

       37.     The Housing Authority knew of the harassment because Ms. Jones initially

reported harassment by Williams in October 2018 to Barrios and because supervisors Huffstetler

and Marrs were the individuals perpetrating the harassment.

       38.     The Housing Authority failed to take proper action to stop the harassment and,

instead, perpetrated further harassment through the actions of its supervisors.

       39.     The actions and statements of Huffstetler, Marrs, and Williams demonstrated a

general and pervasive hostility towards a woman who does not dress and present according to

their stereotypes of a woman.

                     Third Claim: Violation of Ark. Code Ann. § 16-123-107



                                                 8
           Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 11 of 13



       40.      Plaintiff incorporates by reference the allegations set forth in Paragraphs 1

through 39 of this Complaint.

       41.      Substantiated by the factual allegations in this Complaint, Ms. Jones experienced

discrimination on the basis of gender in violation of Ark. Code Ann.§ 16-123-107 for not

conforming to stereotypes about her appearance and dress, justifying an award of back pay, front

pay, interest, benefits, special damages, compensatory damages, and punitive damages.

                                   VIII. PRAYER FOR RELIEF

       WHEREFORE, Ms. Jones respectfully prays for judgment against the Defendant as

follows:

                (a)    For a money judgment to be determined at trial representing compensatory

                       and consequential damages, including lost wages, past and future wages,

                       all other sums of money, including the value of all benefits and interest on

                       said amounts, and emotional distress;

                (b)    For a money judgment to be determined at trial representing punitive

                       damages for the Defendant's malice and its reckless indifference to Ms.

                       Jones' rights;

                (c)    For a money judgment representing pre- judgment and post-judgment

                       interest at the highest lawful rate;

                (d)    For reinstatement and restoration of benefits upon conditions that Ms.

                       Jones be assigned to a placement that will not subject her to discriminatory

                       treatment or retaliation for filing this Complaint;

                (e)    That this Court retain jurisdiction over this action until the Defendant has

                       fully complied with the orders of this Court;



                                                  9
       Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 12 of 13



            (f)   That this Court require the Defendant to file reports necessary to supervise

                   compliance with law and that all matters related be done in conformance

                   with the applicable Title VII and state law provisions;

            (g)   For the costs of suit, including expert fees, and an award of attorneys'

                   fees;

            (h)   For a permanent injunction enjoying the Defendant from denying and

                   violating the rights of employees secured by Title VII and relevant

                  Arkansas state law;

            (i)    For a declaratory judgment that the acts of the Defendant violate Title VII

                  and relevant Arkansas state law; and

            (j)   For all other just and proper relief.

DATED: January 31, 2020                                   Respectfully Submitted,




                                                          Trevor Hawkins

                                                          Kevin De Liban (2012044)
                                                          kdeliban@arlegalaid.org
                                                          LEGAL AID OF ARKANSAS
                                                          310 Mid-Continent Plaza, Suite 420
                                                          West Memphis, AR 72301
                                                          P: (800) 967-9224 X. 2206
                                                          F: (870) 732-6373

                                                          Trevor Hawkins (2017224)
                                                          thawkins@arlegalaid.org
                                                          LEGAL AID OF ARKANSAS
                                                          714 S. Main St.
                                                          Jonesboro, AR 72401
                                                          p: (800) 967-9224 X. 6313
                                                          F: (870) 910-5562

                                                          Attorneys for Plaintiff



                                             10
                      Case 3:20-cv-00037-DPM Document 2 Filed 01/31/20 Page 13 of 13
 EEOC Fonn 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                     J·
                                               DISMISSAL AND NOTICE OF RIGHTS
 To:    Barbara Jones                                                                 From:    Little Rock Area Ott1'-,
        219 12th Street                                                                        820 Louisiana
        Apt. B                                                                                 Suite 200
        Marked Tree, AR 72365                                                                  Little Rock, AR 72201



       D                    On behalf of person{s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601 . 7(a))
 EEOC Charge No.                               EEOC Representative                                                       Telephone No.

                                               Chris E. Stafford,
 493-2019-01863                                Investigator                                                              (501) 324-5812
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC .

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [K]       The EEOC issues the following determination : Based upon its investigation , the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Comm;,,;o[       d
                                                                  V\j            (M\f\. (. '                                NOV O 5 2019
Enclosures(s)                                                                                                                 (Date Mailed)
                                                                William A. Cash, Jr.,
                                                                Area Office Director
 cc:                                                                                                        Missy Mcjunkins Duke
           Shonda Barrios                                        Kevin De Liban                             Cross, Gunter, Witherspoon
           Office                                                LEGAL AID OF ARKANSAS                      500 President Clinton Avenue, ste200
           POINSETT COUNTY HOUSING AUTH.                         310 Mid Continent Plaza                    Little Rock, AR 72201
           1104 Elm Street                                       Suite 420
           Marked Tree, AR 72365                                 West Memphis, AR 72301



             000013                                               493-2019-01863                                             000013
